Citation Nr: 1822266	
Decision Date: 04/13/18    Archive Date: 04/25/18

DOCKET NO.  14-30 175	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma



THE ISSUE

Entitlement to waiver of recovery of an overpayment of Chapter 33 monthly housing allowance benefits in the amount of $3,622.33.



ATTORNEY FOR THE BOARD

Bonnie Yoon, Counsel






INTRODUCTION

The Veteran had active service from February 1985 to April 1988 and from August 1988 to June 2005.

This case is before the Board of Veterans' Appeals (Board) from a January 2014 determination of the Committee on Waivers and Compromises (COWC) of a Department of Veterans Affairs (VA) Regional Office (RO). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim.

The Veteran is seeking a waiver of recovery of an overpayment of Chapter 33 monthly housing allowance benefits in the amount of $3,622.33.  An overpayment is created when VA determines that a beneficiary or payee has received monetary benefits to which he or she is not entitled.  See 38 U.S.C. § 5302; 38 C.F.R. § 1.962.   

Recovery of overpayment of any benefits made under laws administered by VA shall be waived if there is no indication of fraud, misrepresentation, or bad faith on the part of the person or persons having an interest in obtaining the waiver and recovery of the indebtedness from the payee who received such benefits would be against equity and good conscience.  38 U.S.C. § 5302; 38 C.F.R. § 1.963.  In determining this, consideration will be given to the following factors, which are not intended to be all-inclusive: (1) the fault of the debtor; (2) balancing of faults between the debtor and the VA; (3) undue hardship of collection on the debtor; (4) a defeat of the purpose of an existing benefit to the Veteran; (5) the unjust enrichment of the Veteran; and (6) whether the Veteran changed positions to his detriment in reliance upon a granted VA benefit.  38 U.S.C. § 5302; 38 C.F.R. § 1.965(a).
The Veteran contends that the debt was accrued due to the fact that he was unaware that he had to physically be in the classroom to qualify for housing funds.  He indicated that he was not told by his school or by VA that he did not qualify because he was taking online only classes.    

The June 2014 Statement of the Case (SOC) indicates that the debt was originally established in October 2010, and at that time he was sent an adverse action letter.  However, a copy of this October 2010 letter is not associated with the claims folder.  Also, the claims folder does not contain any records regarding the award of education benefits prior to September 2011.  Therefore, any documentation prior to September 2011 should be obtained on remand.  

Also, when the Veteran submitted a request for a waiver of overpayment of the debt in November 2010, a November 2010 Financial Status Report (VA Form 5655) was included.  The Board notes that VA has not received a Financial Status Report (VA Form 5655) from the Veteran since November 2010, and his financial circumstances may have changed since then.  This is particularly important because one of the key considerations in adjudicating the Veteran's appeal is whether recovery of the stated overpayment would cause undue hardship.  In order to properly address the question of waiver of recovery of compensation benefits in this case, VA must have accurate and current financial information.  Such information is crucial when weighing the equities of any claim for waiver of indebtedness.  As such, the Veteran should be requested to complete an updated Financial Status Report prior to adjudication.

Accordingly, the case is REMANDED for the following actions:

1.  Request that the Veteran complete an updated, current Financial Status Report (VA Form 5655), listing all of his monthly income, monthly expenses, assets and debts.  Supporting documentation should be requested from the Veteran as deemed appropriate.  Once obtained, all documentation should be associated with the claims file.  
2.  Locate and associate with the claims file:

a)  All available documentation and evidence related to the Veteran's receipt of education benefits prior to September 2011; 

b)  A copy of the adverse action letter sent to the Veteran in October 2010.  

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, readjudicate the claim of entitlement to waiver of recovery of an overpayment of Chapter 33 monthly housing allowance benefits in the amount of $3,622.33.  If the benefit sought on appeal remains denied, provide the Veteran with a supplemental statement of the case and afford him a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
M. SORISIO
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




